UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 6, 2010 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 000-51198 (State or other jurisdiction of incorporation) (Commission File No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices and Zip Code) (604) 408-0153 Toll Free (866) 408-0153 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS Global Green Solutions Inc. (the “Company”) and Valcent USA, Inc. have agreed to the wind-up and dissolution of Vertigro Algae Technologies LLC, a Texas Corporation (VAT), through which they had jointly pursued development of a project to use algae as a source for biofuel feedstock and other products. VAT’s technology license agreement with Pagic LP has been terminated. In 2008, Global Green Solutions Inc. restructured its operations to focus on its commercial stage Global Greensteam business. Since then, through its management participation in VAT, the Company had been evaluating alternative strategies for conducting ongoing development of the algae project, including working with new strategic partners. However, the Company has concluded that its interests are best served by focusing all of its efforts on its Greensteam business. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 8th day of July, 2010. GLOBAL GREEN SOLUTIONS INC. BY: “Elden Schorn” Elden Schorn Director
